Title: Statement of Receipts from Treasurer of Virginia, [28 May] 1783
From: Madison, James
To: 


[28 May 1783]
Philada. Received from Jaquelin Ambler Esqr. Treasurer of Virginia on account of my Salary as a Delegate to Congress the sums following, to wit,


1783    






March 29.
out of money from Wm. Satchel






Sheriff of Northampton County

£50.  
Virga. Curry.



out of two bills of exchange






one for £300 on Saml. Inglis & Co. and the other for £200 on Wm.
}










Turnbul & Co

100. 



May 6.
out of a bill of exchange on






Jno. Ross for £500

100. 



28.
out of two bills of exchange each






for £500 on Lacaze & Mallet

697.18






£947.18



For which several receipts amounting as above to nine hundred forty seven pounds eighteen Shillings Virginia currency I hereby request the Auditors of public accounts to issue a warrant or warrants placing the same to my debit.
J. Madison Jr.
